Citation Nr: 1523659	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Esq.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Veteran's attorney withdrew the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In January 2015, subsequent to the January 2015 RO rating decision granting an increased rating of 70 percent for PTSD and TDIU, the Veteran's attorney submitted a letter which withdrew the appeal.  Thus, there remain no allegations of error of fact or law with regard to this issue for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal of this issue is warranted.


ORDER

The appeal for entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder is dismissed.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


